                   Case 19-10210-LSS          Doc 397       Filed 03/25/19        Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                             Chapter 11
In re

Charlotte Russe Holding, Inc., et al.,1                      Case No.: 19-10210 (LSS)

                                                             (Jointly Administered)
                                       Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON MARCH 27, 2019 AT 2:00 P.M. (ET)2

    I. MATTERS GOING FORWARD

        1.         Motion of Debtors and Debtors-in-Possession for Entry of an Order Approving
                   Lease Termination Agreement Pursuant to 11 U.S.C. §§ 105 and 363 and Fed. R.
                   Bankr. P. 6004 [Filing Date: 3/18/19; D.I. 364]

                   Related Documents:

                   a. Declaration of Brian M. Cashman, Chief Restructuring Officer of Charlotte
                      Russe Holding, Inc., in Support of Debtors’ Chapter 11 Petitions and First
                      Day Motions [Filing Date: 2/3/19; D.I. 3]

                   b. Order Shortening Notice and Objection Periods Regarding Debtors’ Sale and
                      Lease Termination Motions [Date Entered: 3/20/19; D.I. 377]

                   c. Notice of Motion of Debtors and Debtors-in-Possession for Entry of an Order
                      Approving Lease Termination Agreement Pursuant to 11 U.S.C. §§ 105 and
                      363 and Fed. R. Bankr. P. 6004 [Filing Date: 3/20/19; D.I. 378]

                   Response Deadline:      March 26, 2019 at 1:00 p.m. (ET)

                   Responses Received: None to Date.

1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate
Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe
Merchandising, Inc. (9453); and Charlotte Russe Administration, Inc. (9456). The Debtors’ headquarters are located
at 5910 Pacific Center Boulevard, Suite 120, San Diego, CA 92121.
2
  Please note that the hearing is before the Honorable Mary F. Walrath in the United States Bankruptcy Court
for the District of Delaware, 824 Market Street, 5th Floor, Courtroom No. 4, Wilmington, Delaware 19801.
Any person who wishes to appear must contact COURTCALL, LLC at 866-582-6878. Requests will be accepted up
to the scheduled time of the hearing.


{BAY:03473364v1}
                   Case 19-10210-LSS         Doc 397        Filed 03/25/19      Page 2 of 4




                   Status:    This matter is going forward.

        2.         Supplemental Motion of the Debtors for Entry of an Order (I) Authorizing the
                   Sale of Certain Intellectual Property and Related Assets Free and Clear of All
                   Liens, Claims, Interests, and Encumbrances, (II) Authorizing the Sellers to
                   Assume and Assign Certain Executory Contracts, and (III) Granting Other
                   Related Relief [Filing Date: 3/18/19; D.I. 367]

                   Related Documents:

                   a. Declaration of Brian M. Cashman, Chief Restructuring Officer of Charlotte
                      Russe Holding, Inc., in Support of Debtors’ Chapter 11 Petitions and First
                      Day Motions [Filing Date: 2/3/19; D.I. 3]

                   b. Notice of (I) Potential Assumption and Assignment of Executory Contracts
                      and Unexpired Leases and (II) Cure Amounts [Filing Date: 2/21/19; D.I. 204]

                   c. Order Shortening Notice and Objection Periods Regarding Debtors’ Sale and
                      Lease Termination Motions [Date Entered: 3/20/19; D.I. 377]

                   d. Notice of Hearing on Supplemental Motion of the Debtors for Entry of an
                      Order (I) Authorizing the Sale of Certain Intellectual Property and Related
                      Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances, (II)
                      Authorizing the Sellers to Assume and Assign Certain Executory Contracts,
                      and (III) Granting Other Related Relief [Filing Date: 3/20/19; D.I. 379]

                   Response Deadline:      March 26, 2019 at 1:00 p.m. (ET)3

                   Responses Received: None to Date.

                   Status:    This matter is going forward.

        3.         Supplemental Motion of the Debtors for Entry of an Order (I) Authorizing the
                   Sale of Certain Intellectual Property and Related Assets Free and Clear of All
                   Liens, Claims, Interests, And Encumbrances, (II) Authorizing the Sellers to
                   Assume and Assign Certain Executory Contracts and Unexpired Leases, and (III)
                   Granting Other Related Relief [Filing Date: 3/19/19; D.I. 369]




3
          Objections to the proposed cure amounts for executory contracts and unexpired leases to be potentially
assumed and assigned were due by March 7, 2019 (subject to certain limited extensions granted by the Debtors to
specific counterparties).


{BAY:03473364v1}                                      -2-
                   Case 19-10210-LSS         Doc 397        Filed 03/25/19      Page 3 of 4



                   Related Documents:

                   a. Declaration of Brian M. Cashman, Chief Restructuring Officer of Charlotte
                      Russe Holding, Inc., in Support of Debtors’ Chapter 11 Petitions and First
                      Day Motions [Filing Date: 2/3/19; D.I. 3]

                   b. Notice of (I) Potential Assumption and Assignment of Executory Contracts
                      and Unexpired Leases and (II) Cure Amounts [Filing Date: 2/21/19; D.I. 204]

                   c. Order Shortening Notice and Objection Periods Regarding Debtors’ Sale and
                      Lease Termination Motions [Date Entered: 3/20/19; D.I. 377]

                   d. Notice of Hearing on Supplemental Motion of the Debtors for Entry of an
                      Order (I) Authorizing the Sale of Certain Intellectual Property and Related
                      Assets Free and Clear of All Liens, Claims, Interests, And Encumbrances, (II)
                      Authorizing the Sellers to Assume and Assign Certain Executory Contracts
                      and Unexpired Leases, and (III) Granting Other Related Relief [Filing Date:
                      3/20/19; D.I. 380]

                   Response Deadline:      March 26, 2019 at 1:00 p.m. (ET)4

                   Responses Received:

                      a. University Village Limited Partnership’s Objection to Assumption and
                         Assignment of Lease [Filing Date: 3/22/19; D.I. 386]

                      b. Objection of Plaza Las Americas, Inc. to: Supplemental Motion of the
                         Debtors for Entry of an Order (I) Authorizing the Sale of Certain
                         Intellectual Property and Related Assets Free and Clear of All Liens,
                         Claims, Interests, And Encumbrances, (II) Authorizing the Sellers to
                         Assume and Assign Certain Executory Contracts and Unexpired Leases,
                         and (III) Granting Other Related Relief [Filing Date: 3/22/19; D.I. 396]

                   Status:    This matter is going forward.




                                        [Signature Page to Follow]




4
          Objections to the proposed cure amounts for executory contracts and unexpired leases to be potentially
assumed and assigned were due by March 7, 2019 (subject to certain limited extensions granted by the Debtors to
specific counterparties).


{BAY:03473364v1}                                      -3-
                   Case 19-10210-LSS   Doc 397     Filed 03/25/19   Page 4 of 4




Dated: March 25, 2019
       Wilmington, Delaware                BAYARD, P.A.

                                            /s/ Justin R. Alberto
                                           Justin R. Alberto (No. 5126)
                                           Erin R. Fay (No. 5268)
                                           Daniel N. Brogan (No. 5723)
                                           600 North King Street, Suite 400
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 655-5000
                                           Facsimile: (302) 658-6395
                                           Email: jalberto@bayardlaw.com
                                                    efay@bayardlaw.com
                                                    dbrogan@bayardlaw.com

                                                          - and -
                                           COOLEY LLP
                                           Seth Van Aalten
                                           Michael Klein
                                           Summer M. McKee
                                           1114 Avenue of the Americas
                                           New York, New York 10036
                                           Telephone: (212) 479-6000
                                           Facsimile: (212) 479-6275
                                           Email: svanaalten@cooley.com
                                                  mklein@cooley.com
                                                  smckee@cooley.com
                                           Co-Counsel for the Debtors and
                                           Debtors in Possession




{BAY:03473364v1}                             -4-
